Citation Nr: 0427846	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-05 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to August 1942, he had no casualty status 
from August 1942 to May 1943, missing status from May 1943 to 
March 1945, and he had Regular Philippine Army service from 
March 1945 to December 1945.  He was a prisoner of war (POW) 
of the Japanese Imperial Government from April 9, 1942, to 
August 3, 1942.  He died in October 1989.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

It is contended by and on behalf of the appellant that the 
veteran experienced localized edema during his period of 
captivity as a POW at Camp O'Donnell.  Although this incident 
is not reflected in the veteran's service medical or 
personnel records, a fellow service member, who claims to 
have seen the veteran during the veteran's period of 
captivity at Camp O'Donnell, has submitted affidavits, 
received at the RO in February 2002 and July 2003, in which 
he recalls observing that the veteran experienced abnormal 
swelling of the limbs.  The veteran's fellow service member 
is competent to provide evidence of observable symptoms, such 
as swelling, experienced by the veteran.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  However, there is 
no evidence to suggest that the RO has attempted to verify 
the dates during which the veteran's fellow service member 
observed the veteran at Camp O'Donnell and the circumstances 
which permitted such observation.  Specifically, it is 
unclear whether the affiant was also a POW at Camp O'Donnell 
during the time of the veteran's captivity, or a visitor.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the service 
department, the veteran's fellow service 
member, and any other appropriate source 
to verify the dates during which the 
veteran's fellow service member was 
present at Camp O'Donnell and whether 
such presence was the result of being 
held as a POW.  

3.  If it is determined that the 
veteran's fellow service member was not 
held as a POW with the veteran, the RO 
should request information as to the 
circumstances which permitted the affiant 
to observe the veteran during his period 
of captivity as a POW.  All pertinent 
information should be verified with the 
service department to the extent 
possible.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




